Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2,6-7,10-15,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Angwin et al US2015/0290375  in view of Begg et al US2017/0157309.

Regarding claims 1 and 18, Angwin discloses an implantable blood pump assembly (10,100 in figures 1-3;[0032-0034]) comprising: a housing(110 in fig.4) defining an inlet(101 in fig.4), an outlet(105 in fig.4), a flow path extending from the inlet to the outlet, and an internal compartment(117 in fig.4) separated from the flow path; a rotor(140 in fig.3-4) positioned within the flow path and operable to pump blood from the inlet(101 in fig.4) to the outlet(105 in fig. 4); a Stator (120 in fig.3-4) positioned within the internal compartment(117 in fig.4) and operable to drive the rotor (140); an inlet conduit(112) connected to the housing inlet (101), the inlet conduit(112) having a downstream end having a reduced cross-sectional area that produces a localized region of high velocity blood flow. 
 Angwin discloses substantially the invention as claimed but failed to disclose at least one pressure sensor positioned between the inlet and the outlet and configured to detect a pressure of blood flowing through the flow path, wherein the at least one pressure sensor is located adjacent the downstream end of the inlet conduit. 
However, Begg discloses at least one pressure sensor (33 in fig.2 ) positioned between the inlet(24, in fig.2) and the outlet(25, in fig.2) and configured to detect a pressure of blood flowing through the flow path, wherein the at least one pressure sensor ( 33, in fig. 2) is


 located adjacent the downstream end of the inlet conduit (22,fig.2)([0053]). 
Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified the method/device of Angwin to have at least one pressure sensor positioned between the inlet and the outlet and configured to detect a pressure of blood flowing through the flow path, wherein the at least one pressure sensor is located adjacent the downstream end of the inlet conduit in view of the teachings of Begg and because the combination would have yielded predictable results of sending feedback to a controller which regulates the speed and action of the pump([0053)).
 Regarding claims 2 and 19, Angwin discloses substantially the invention as claimed but failed to disclose a sensor assembly, the sensor assembly comprising the at least one pressure sensor and a housing, the at least one pressure sensor positioned within the sensor assembly housing. 
However, Begg discloses that a pressure sensor (33 in fig.2,7-8) may be mounted or positioned on the inner wall of the inlet (22) ([(0053]). The examiner has taken the position that for the pressure sensor (33) to be in the inner wall of the inlet obviously has a housing, the at least one pressure sensor positioned within the sensor assembly housing as claimed. 
Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified the method/device of Angwin to have a sensor assembly, the sensor assembly comprising the at least one pressure sensor and a housing, the at least one pressure sensor positioned within the sensor assembly housing in view of the teachings of Begg and because the combination would have yielded predictable results providing protection to the sensor. 
Regarding claim 6, Angwin discloses substantially the invention as claimed but failed to disclose wherein the at least one pressure sensor is positioned between the rotor and the downstream end of the inlet conduit.
 However, Begg discloses the at least one pressure sensor (33) is positioned between the rotor(28 fig.2) and the downstream end of the inlet conduit (22, fig.2). 
Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified the method/device of Angwin to have the at least one pressure sensor is positioned between the rotor and the downstream end of the inlet conduit in view of the teachings of Begg and because the combination would have yielded predictable results measuring blood pressure flow.

 Regarding claim 7, Angwin discloses substantially the invention as claimed but failed to disclose wherein the at least one pressure sensor is positioned within the internal compartment. 
However, Begg discloses wherein the at least one pressure sensor(33 , fig.2) is positioned within the internal compartment (a pressure sensor 33 may be mounted or positioned on the inner wall of the inlet 22 [0053]). 
Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified the method/device of Angwin to have the at least one pressure sensor positioned within the internal compartment in view of the teachings of Begg and because the combination would have yielded predictable results of measuring blood pressure flow. 

Regarding claim 10, Angwin discloses a controller(130 in fig.3-4) connected to the stator(120 in fig.3-4) and positioned within the internal compartment(117 in fig.4;[0038]) and the controller (130) is configured to control a rotational speed of the rotor(140)[0041]. Angwin discloses substantially the invention as claimed but failed to disclose at least one pressure sensor. 
However, Begg discloses at least one pressure sensor (83, in fig.2) positioned between the inlet(24 in fig.2) and the outlet (25 in fig.2) and capable of detecting a pressure of blood flowing through the flow path(fig.2 and [0053]). 
Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified Angwin to have at least one pressure sensor in view of Begg teachings and because the combination would have yielded a predictable result of measuring blood pressure flow.

Regarding claim 11, Angwin discloses substantially the invention as claimed but failed to discloses that the at least one pressure sensor is directly connected to the controller for receiving power therefrom and sending pressure measurement signals thereto. 
However, Begg discloses at least one pressure sensor (33 in fig.33) is directly connected to the controller for receiving power therefrom and sending pressure measurement signals thereto([0053,0056]). 
Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified Angwin to have at least one pressure sensor is directly connected to the controller for receiving power therefrom and sending pressure measurement signals thereto in view of Begg teachings and because the combination would have yielded a predictable result of measuring blood pressure flow. Regarding claim 12, Angwin discloses wherein the implantable blood pump assembly is configured as a centrifugal pump([0032)).

 Regarding claim 13, Angwin discloses wherein the rotor (140) comprises a permanent magnet (141), and wherein the stator(120) is operable to drive the rotor (140) by generating an electromagnetic field that interacts with the permanent magnet(141) of the rotor (140)([0035] and fig.4).

 Regarding claim 14, Angwin discloses a circulatory support system (10, see fig. 1 ;[0032-003]) comprising: an implantable blood pump(14,100 in fig.1,3-4) comprising: a housing (100 in fig.3;[0034]) defining an inlet(101), an outlet (105), a flow path extending from the inlet (101) to the outlet (105), and an internal compartment (1 17) separated from the flow path[ see fig.4]; a rotor (140 in fig.4) positioned within the flow path and operable to pump blood from the inlet(101 in fig.4) to the outlet (105 in fig.4); a Stator (120 in fig.4) positioned within the internal compartment (117 in fig.4) and operable to drive the rotor (140 in fig.3); and a controller (130 in fig.3-4) connected to the stator (120 in fig.3-4) and positioned within the internal compartment (117 in fig.4;[0038]) and the controller (130) is configured to control a rotational speed of the rotor (140)[0041]. an inlet conduit (112) connected to the housing inlet (101), the inlet conduit(112) having a downstream end having a reduced cross-sectional area that produces a localized region of high velocity blood flow (see fig.4). 
 Angwin discloses substantially the invention as claimed but failed to disclose at least one pressure sensor positioned between the inlet and the outlet and configured to detect a pressure of blood flowing through the flow path, wherein the at least one pressure sensor is located adjacent the downstream end of the inlet conduit. 
However, Begg discloses at least one pressure sensor (33 in fig.2 ) positioned between the inlet(24, in fig.2) and the outlet(25, in fig.2) and configured to detect a pressure of blood flowing through the flow path, wherein the at least one pressure sensor ( 33, in fig. 2) is located adjacent the downstream end of the inlet conduit (22,fig.2)([0053]). 
Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified the method/device of Angwin to have at least one pressure sensor positioned between the inlet and the outlet and configured to detect a pressure of blood flowing through the flow path, wherein the at least one pressure sensor is located adjacent the downstream end of the inlet conduit in view of the teachings of Begg and because the combination would have yielded predictable results of sending feedback to a controller which regulates the speed and action of the pump([0053)).
 Regarding claim 15, Angwin fails to disclose wherein the at least one pressure sensor is directly connected to the controller for receiving power therefrom and sending pressure measurement signals thereto. 
However, Begg discloses at least one pressure sensor (33) is directly connected to the controller for receiving power therefrom and sending pressure measurement signals thereto([0053]). 
Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified the system of Angwin to have the at least one pressure sensor that is directly connected to the controller for receiving power therefrom and sending pressure measurement signals thereto in view of the teachings of Begg and because the combination would have yielded predictable results of providing feedback to the controller(0053).

Regarding claim 17, Angwin discloses an inlet conduit(112, fig.4) connected to the housing inlet(101, fig.4), the inlet conduit(103, fig.4) having a downstream end having a reduced cross-sectional area that produces a localized region of high velocity blood flow(fig.4). Angwin fails to disclose wherein the at least one pressure sensor is located adjacent the downstream end of the inlet conduit. 
However, Begg discloses at least one pressure sensor (33 , fig 2,7,8) located adjacent the downstream end of the inlet conduit (22, fig.2). 
Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified the system of Angwin to have the at least one pressure sensor located adjacent the downstream end of the inlet conduit in view of the teachings of Begg and because the combination would have yielded predictable results measuring blood pressure flow.


Claims 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Angwin et al US2015/0290375 in view of Begg et al US2017/0157309 as applied to claims 1 and 
above, and further in view of Nix et al US6,176,822.

 Regarding claims 3 and 8, Angwin in view of Begg failed to disclose the sensor assembly housing defines a sensor assembly flow path concentric with the downstream end of the inlet conduit, the sensor assembly housing further comprising a flexible membrane that transmits fluid pressure of blood flowing through the sensor assembly flow path to the at least one pressure sensor and wherein the at least one pressure sensor comprises a sensing element and a deflectable membrane positioned between the sensing element and the flow path. 
Nix disclose a differential pressure sensor 70 arranged in an opening 71 in the wall of the pump housing 32. The differential pressure sensor 70 has a flexible membrane 72 carrying electric resistance elements (not illustrated), the resistance of which depends on the deformation of the membrane 72. When the pump takes in via the opening 37, the inlet pressure of the pump acts on the lower surface of the membrane 72. The outlet pressure of the pump acts on the outer surface of the membrane 72 (Col.6,lines 48-59). 
Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Angwin in view of Begg to have the sensor assembly housing defines a sensor assembly flow path concentric with the downstream end of the inlet conduit, the sensor assembly housing further comprising a flexible membrane that transmits fluid pressure of blood flowing through the sensor assembly flow path to the at least one pressure sensor and wherein the at least one pressure sensor comprises a sensing element and a deflectable membrane positioned between the sensing element and the flow path in view of Nix teachings and because the combination would have yielded predictable results of detecting blood pressure. 
Regarding claim 5, Angwin in view of Begg discloses the at least one pressure sensor comprises a first pressure sensor as stated above but discloses a second pressure sensor, wherein the first and second pressure sensors are positioned within the sensor assembly housing diametrically opposite one another. 
The present specification lacks criticality as to the number of pressure sensor and positioning especially when it states that “the pressure sensor assembly can include less than two sensors [0039]”. One of ordinary skill in the art would recognize that the number of pressure sensor can easily be modified based on the various location pressure can be measured. In view of this, it is considered that modification of having first and second pressure sensor positioned within the sensor assembly housing diametrically opposite one another is a matter of design choice.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Angwin et al
US2015/0290375 in view of Begg et al US2017/0157309 as applied to claims 1 and 18 above,
and further in view of Nix et al US6,176,822 and in view of Orr US2008/0077068 . 

Regarding claim 9,neither Angwin, Begg nor Nix discloses wherein the sensing element comprises at least one of a capacitive pressure sensing element or a piezo- resistive pressure sensing element. 
However, Orr discloses a pump 100h, blood pressure can be measured and monitored by means of a pressure sensor such as a piezo-resistive pressure transducer 804a. Orr discloses that the pressure sensors can also be used to determine the pressure levels of motive fluid provided to the pump 100h([0344]). 
Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Angwin in view of Begg in view of Nix to have the sensing element comprises a piezo- resistive pressure sensing element in view of Orr teachings and because the combination would have yielded predictable results of detecting blood pressure. 

Allowable Subject Matter
Claims 4, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
In responses to applicant arguments,  Beggs’ position of the pressure sensor is “adjacent to” a downstream end of an inlet conduit as the dictionary definition of “adjacent”  can mean “not distant: nearby” (https://www.merriam webster.com/dictionary/adjacent). Beggs teaches the use of a pressure sensor in a blood pump housing may have a pressure sensor mounted or positioned on the inner wall of the inlet. Thus, one of ordinary skill in the art would have modified the primary reference to Angwin to have a pressure sensor on the inlet wall or the wall of the inlet conduit, which has a reduced cross-sectional area that produces a localized region of high velocity blood flow. The claims, as written, do not define where the downstream end is located in the inlet. Since the inlet conduit of  Angwin continuously reduces the cross-sectional area, even if the pressure sensor is placed midway between an upstream end and a downstream end of inlet conduit 112 of Angwin as applicant argues Begg teaches, the pressure sensor would be adjacent to the downstream end of an inlet conduit and within a localized region of a high velocity blood flow. Since the rejected claims (and claim 16) fail to define the  location of the downstream end with respect to the inlet conduit,  Beggs teaches adding a pressure sensor to a wall of an inlet conduit as claimed. Thus, the combination of Angwin and Beggs would be a pressure sensor within a localized region of high velocity blood flow caused by the narrowing of the inlet of Angwin. For these reasons, the rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792